DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 7/27/2020. Claims 1-20 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“operations unit” is a display, processor, storage media, graphical user interface (GUI) and/or operating system, as disclosed in applicant’s specification, paragraphs [0066-0067] (PGPub) and FIG. 1B, operations unit-102, display-104, processor-106, storage media-108, graphical user interface (GUI) - 110, and operating system-112;
“automatic steering unit” is a conventional automatic steering system for an agricultural vehicle, as disclosed in applicant’s specification, paragraph [0065] and FIG. 1B, automated steering system-24;
“enterprise system” is a system with multiple leading vehicles and/or following vehicles, as disclosed in applicant’s specification, paragraphs [0133-0134] and FIG. 8A, following vehicles-20A,20B,22A,22B, leading vehicles-30A,30B, and enterprise system-150; and
“counter reset system” is an automated system for resetting the bushel count or other harvest factor on a display, as disclosed in applicant’s specification, paragraphs [0140-0143] and FIG. 9A, GUI-110, informational boxes and buttons-110A, counter reset system-160, and harvest factors-162.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.
Further, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-20 are directed to software for generating follow guidance paths. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a tractor driver determining how to steer a tractor to follow a combine. Thus, the claims recite a mental process.
Claims 1-15 include the revised step 2A, prong two, additional elements of receiving vehicle path data, and outputting a generated follow guidance path. Receiving vehicle path data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Outputting a generated follow guidance path is insignificant post-solution activity. Claims 1-15 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-15 generally link the use of the abstract idea to a particular technological environment or field of use (agricultural vehicles).
Claims 16-20 include the revised step 2A, prong two, additional element of outputting a generated follow guidance path. Outputting a generated follow guidance path is insignificant post-solution activity. Claims 16-20 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 16-20 generally link the use of the abstract idea to a particular technological environment or field of use (agricultural vehicles).
Claims 1-20 include the step 2B additional element of software. Applicant’s specification does not provide any indication that the software is anything other than conventional software. Receiving data, performing calculations, and outputting data are well-understood, routine and conventional functions when claimed using generic software. Software is widely prevalent and in common use in agricultural vehicles. Software is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the agricultural vehicle industry. Therefore, claims 1-20 are rejected under 35 U.S.C. 101.
Examiner suggests replacing “software executed on the operations unit configured to:” with “a processor configured to:” in order to overcome the rejection based on step 1 analysis. Applicant’s specification discloses a processor in paragraph [0066] and FIG. 1B, processor-106.
Examiner further suggests positively reciting a control feature such as “automatically steering a following vehicle” in order to overcome the rejection based on revised step 2A, prong one, analysis.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claims 8 and 16, “the guidance path generation system” lacks antecedent basis.
Claims 9-15 depend on claim 8.
Claims 17-20 depend on claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramm et al. (US-2017/0147005-A1, hereinafter Ramm).
Regarding claim 1, Ramm discloses:
A guidance path generation system for a following agricultural vehicle with an operations unit and display or automatic steering system, the guidance path generation system comprising software executed on the operations unit configured to: (paragraphs [0052-0065] and [0069-0073]; and FIG. 4, lead vehicle-100, navigation systems-102,112, following vehicle-110, navigation processors-140,144, lead navigation data-141, guidance processors-142,146, follower navigation data-145, navigation commands-147, and steering controller-152);
receive vehicle path data (paragraphs [0023-0039] and FIG. 2, lead vehicle-100, navigation systems-102,114, following vehicle-110, and grain collection receptacle-112);
generate follow guidance paths (paragraphs [0023-0039]);
output the generated follow guidance paths (paragraphs [0023-0039]);
for visualization on the display (paragraph [0059]); and
commanding the automatic steering unit (paragraphs [0069-0071] and FIG. 7, auto-steering system-166).
Regarding claim 2, Ramm further discloses:
wherein the vehicle path data comprises leading vehicle data (paragraphs [0023-0039] and FIG. 2, lead vehicle-100, navigation systems-102,114, following vehicle-110, and grain collection receptacle-112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Wilhelm Rekow et al. (U.S. Patent Number 6,732,024, hereinafter Wilhelm Rekow).
Regarding claim 3, Ramm does not disclose leading vehicle swath data. However, Wilhelm Rekow discloses a navigational control system for agricultural vehicles, including the following features:
wherein the leading vehicle data comprises leading vehicle swath data (col. 9, lines 12-51; and FIG. 5B, master vehicle-220, slave vehicle-224, master path-260, and offset path-262).
Wilhelm Rekow teaches that an offset path for a slave vehicle is determined based on a master path for a master vehicle and a swath of the master vehicle (col. 9, lines 12-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 
Regarding claim 4, Ramm does not disclose leading vehicle swath data. However, Wilhelm Rekow further discloses:
wherein the guidance path is generated by applying an offset to the leading vehicle swath data (col. 9, lines 12-51; and FIG. 5B, master vehicle-220, slave vehicle-224, master path-260, and offset path-262).
Wilhelm Rekow teaches that an offset path for a slave vehicle is determined based on a master path for a master vehicle and a swath of the master vehicle (col. 9, lines 12-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 
Regarding claim 5, Ramm further discloses:
wherein the vehicle path data comprises following vehicle data (paragraphs [0026-0039] and FIG. 2, following vehicle-110, grain collection receptacle-112, and navigation system-114).
Regarding claims 6 and 10, Ramm further discloses:
wherein the vehicle path data comprises leading characteristic data and following characteristic data (paragraphs [0023-0039] and FIG. 2, lead vehicle-100, navigation systems-102,114, following vehicle-110, and grain collection receptacle-112).

Regarding claim 7, Ramm does not disclose leading vehicle swath data. However, Wilhelm Rekow further discloses:
wherein the software executed on the operations unit configured generating guidance paths is configured to: (col. 6, lines 3-25; and FIG. 1, location generator-90, master vehicle location generator-92, slave vehicle location generator-106, and steering controller-130);
establish leading vehicle swath and heading (col. 9, lines 12-51; and FIG. 5B, master vehicle-220, slave vehicle-224, master path-260, and offset path-262); and
apply an offset (col. 9, lines 12-51).
Wilhelm Rekow teaches that an offset path for a slave vehicle is determined based on a master path for a master vehicle and a swath of the master vehicle (col. 9, lines 12-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 
Regarding claim 8, Ramm further discloses:
A follow vehicle guidance path system, for a following agricultural vehicle with an operations unit and display or automatic steering system, the guidance path generation system comprising software executed on the operations unit configured to: (paragraphs [0052-0065] and [0069-0073]; and FIG. 4, lead vehicle-100, navigation systems-102,112, following vehicle-110, navigation processors-140,144, lead navigation data-141, guidance processors-142,146, follower navigation data-145, navigation commands-147, and steering controller-152);
receive vehicle path data (paragraphs [0023-0039] and FIG. 2, lead vehicle-100, navigation systems-102,114, following vehicle-110, and grain collection receptacle-112);
output the generated follow guidance paths (paragraphs [0023-0039]);
for visualization on the display (paragraph [0059]); and
commanding the automatic steering unit (paragraphs [0069-0071 and FIG. 7, auto-steering system-166).
Ramm does not disclose leading vehicle swath data. However, Wilhelm Rekow further discloses:
generate follow guidance paths via: (col. 6, lines 3-25; and FIG. 1, location generator-90, master vehicle location generator-92, slave vehicle location generator-106, and steering controller-130);
establishing leading vehicle swath and heading (col. 9, lines 12-51; and FIG. 5B, master vehicle-220, slave vehicle-224, master path-260, and offset path-262); and
applying an offset (col. 9, lines 12-51).
Wilhelm Rekow teaches that an offset path for a slave vehicle is determined based on a master path for a master vehicle and a swath of the master vehicle (col. 9, lines 12-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 



Regarding claim 9, Ramm does not disclose leading vehicle swath data. However, Wilhelm Rekow further discloses:
wherein the vehicle path data comprises leading vehicle data comprising: a) leading vehicle location data, and b) leading vehicle swath data (col. 9, lines 12-51; and FIG. 5B, master vehicle-220, slave vehicle-224, master path-260, and offset path-262).
Wilhelm Rekow teaches that an offset path for a slave vehicle is determined based on a master path for a master vehicle and a swath of the master vehicle (col. 9, lines 12-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 
Regarding claim 11, Ramm further discloses:
wherein the vehicle path data comprises user input data (paragraph [0059]).
Regarding claim 12, Ramm does not disclose leading vehicle swath data. However, Wilhelm Rekow further discloses:
wherein the guidance paths generation further comprises establishing swath center and/or establishing swath edge (col. 9, lines 12-51; and FIG. 5B, master path-260).
Wilhelm Rekow teaches that an offset path for a slave vehicle is determined based on a master path for a master vehicle and a swath of the master vehicle (col. 9, lines 12-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 
Regarding claim 13, Ramm does not disclose filling gaps or smoothing a curve in the vehicle path data. However, Wilhelm Rekow further discloses:
wherein the software is configured to gap fill and/or curve smooth (col. 9, lines 24-28; and col. 14, lines 8-11).
Wilhelm Rekow teaches that a slave vehicle should generate a fitted curve to the points of a master vehicle, and follow the fitted curve (col. 9, lines 24-28). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a fitted curve of a master vehicle path of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 
Regarding claim 14, Ramm further discloses:
wherein the software is configured to adjust the guidance paths for roll, pitch or yaw (paragraphs [0053] and [0067]).






Regarding claim 16, Ramm further discloses:
A follow vehicle guidance path system, for a following agricultural vehicle with an operations unit and display or automatic steering system, the guidance path generation system comprising software executed on the operations unit configured to: (paragraphs [0052-0065] and [0069-0073]; and FIG. 4, lead vehicle-100, navigation systems-102,112, following vehicle-110, navigation processors-140,144, lead navigation data-141, guidance processors-142,146, follower navigation data-145, navigation commands-147, and steering controller-152);
output the generated follow guidance paths (paragraphs [0023-0039]);
for visualization on the display (paragraph [0059]); and
command the automatic steering unit (paragraphs [0069-0071] and FIG. 7, auto-steering system-166).
Ramm does not disclose leading vehicle swath data. However, Wilhelm Rekow further discloses:
generate follow guidance paths via: (col. 6, lines 3-25; and FIG. 1, location generator-90, master vehicle location generator-92, slave vehicle location generator-106, and steering controller-130);
establishing leading vehicle swath and heading (col. 9, lines 12-51; and FIG. 5B, master vehicle-220, slave vehicle-224, master path-260, and offset path-262); and
applying an offset to the leading vehicle swath and heading (col. 9, lines 12-51).
Wilhelm Rekow teaches that an offset path for a slave vehicle is determined based on a master path for a master vehicle and a swath of the master vehicle (col. 9, lines 12-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the slave vehicle path determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a distance between a combine and a grain cart which allows for the efficient harvesting of grain from a field. 
Regarding claim 17, Ramm does not disclose an enterprise system. However, Wilhelm Rekow further discloses:
further comprising an enterprise system (col. 8, line 43 - col. 9, line 11; and FIG. 5A, master vehicle-220, slave vehicles-224a-b, master path-260, and slave paths-262,264).
Wilhelm Rekow teaches that, once a master path is generated, multiple slave vehicles can generate slave paths (col. 8, lines 57-60). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate multiple slave vehicle paths determined based on a master vehicle path and master vehicle swath data of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently navigating multiple agricultural vehicles.
Regarding claim 20, Ramm does not disclose storing guidance path data. However, Wilhelm Rekow further discloses:
configured to store guidance path data (col. 9, lines 37-40; and col. 9, line 52 - col. 10, line 16).
Wilhelm Rekow teaches that a complete master path can be generated and stored, then later followed by a master vehicle or a slave vehicle (col. 9, lines 37-40; and col. 9, line 52 - col. 10, line 16). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the vehicle paths determined based on a previously stored master vehicle path of Wilhelm Rekow into the following vehicle path determined based on lead vehicle path of Ramm. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently navigating agricultural vehicles.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Wilhelm Rekow, as applied to claims 8 and 16 above, and further in view of Gudat et al. (U.S. Patent Number 5,646,844, hereinafter Gudat).
Regarding claim 15, Ramm in view of Wilhelm Rekow does not disclose a collision warning. However, Gudat discloses a method for real-time monitoring and coordination of multiple geography altering machines on a work site, including the following features:
wherein the software is configured to predict collision points (col. 18, lines 18-29; and FIG. 7I, Define primary machine box limits-515b, Does box of other machine interfere with box of primary machine? - 515c, and alert the operator-515d); and
issue collision warnings (col. 13, lines 37-48; and FIG. 6, display screen-22, boundary box-83, and warning indicator-85).
Gudat teaches that a warning indicator on a display screen should provide notice when vehicle boundary boxes touch or overlap (col. 13, lines 37-48). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the collision warning of Gudat into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm in view of Wilhelm Rekow. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a safe distance between a combine and a tractor to allow for the safe and efficient harvesting of grain from a field. 
Regarding claim 19, Ramm in view of Wilhelm Rekow does not disclose a collision warning. However, Gudat further discloses:
further comprising a collision (col. 18, lines 18-29; and FIG. 7I, Define primary machine box limits-515b, Does box of other machine interfere with box of primary machine? - 515c, and alert the operator-515d); and
alert system (col. 13, lines 37-48; and FIG. 6, display screen-22, boundary box-83, and warning indicator-85).
Gudat teaches that a warning indicator on a display screen should provide notice when vehicle boundary boxes touch or overlap (col. 13, lines 37-48). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the collision warning of Gudat into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm in view of Wilhelm Rekow. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a safe distance between a combine and a tractor to allow for the safe and efficient harvesting of grain from a field. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm in view of Wilhelm Rekow, as applied to claim 16 above, and further in view of Pickett et al. (U.S. Patent Number 9,545,048, hereinafter Pickett).
Regarding claim 18, Ramm in view of Wilhelm Rekow does not disclose a counter reset system for a grain tank counter. However, Pickett discloses a system for automated unloading of an agricultural material, including the following features:
further comprising a counter reset system constructed and arranged to reset a grain tank counter (col. 3, lines 30-35; col. 11, line 66 - col. 12, line 13; and FIG. 1, material transferring vehicle system-10, sensors-14, and data bus-36).
Pickett teaches that sensors on a combine should measure the weight or volume of grain to be transferred to another vehicle (col. 11, line 66 - col. 12, line 13). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the sensors to measure the grain in the combine of Pickett into the following vehicle path determined based on lead vehicle path and the length of a grain chute of Ramm in view of Wilhelm Rekow. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of planning the navigation of combines and tractors to maximize the efficiency of the harvesting operation. A person of ordinary skill would know that automating the collection of information about the quantity of grain in the tank would enhance efficiency of the harvesting operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667